Citation Nr: 0738046	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  06-37 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder. 
 
2.  Entitlement to an initial rating in excess of 10 percent 
for thoracolumbar spine disability. 
 
3.  Entitlement to an initial rating in excess of 10 percent 
for Crohn's disease. 
 
4.  Entitlement to an initial (compensable) rating for pes 
planus and left foot plantar fasciitis. 
 
5.  Entitlement to an initial (compensable) rating for 
hemorrhoids. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from September 1984 to 
September 2004.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a March 2005 
rating decision that originated from the VA Regional Office 
(RO) in St. Louis, Missouri that denied service connection 
for a cervical spine disorder, and granted service connection 
for thoracolumbar spine disability and Crohn's disease, each 
rated 10 percent disabling from October 1, 2004.  Service 
connection was also granted for pes planus and left foot 
plantar fasciitis and hemorrhoids, each rated zero percent 
disabling from October 1, 2004.  Jurisdiction of the claim 
has been assumed by the Chicago, Illinois RO. 

The veteran disagreed with the initial ratings assigned for 
each service-connected disorder and has perfected a timely 
appeal to the Board.  As he is appealing the initial 
evaluations, the issues have been framed as denoted on the 
title page of this decision. See Fenderson v. West, 12 Vet. 
App. 119, 125-126 (1999).  .

The veteran was afforded a personal hearing in August 2007 
before the undersigned Veterans Law Judge sitting at Chicago, 
Illinois.  The transcript is of record.  

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

Review of the record discloses that the veteran has not been 
provided notice of the Veterans Claims Assistance Act (VCAA) 
of 2000, Pub. L. No.106-475, 114 Stat.2096 (2000) with 
respect to the claims for higher initial ratings.  The VCAA 
and its implementing regulations require that VA provide 
specific notice to claimants regarding information needed to 
complete an application for benefits, as well as notice 
regarding information or evidence required to substantiate a 
claim. See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The record reflects that the RO sent a VCAA notice 
letter to the veteran in October 2004 prior to adjudication 
of service connection, but no correspondence addresses what 
is required for higher rating for the service-connected back 
disorder, Crohn's disease, hemorrhoids, and pes planus and 
left foot disability.  The veteran must therefore be given 
the required notice with respect to these issues on appeal.  
Accordingly, the case must be remanded in order to comply 
with the statutory requirements of the VCAA.

The record reflects that testimony was obtained on personal 
hearing in August 2007 that the veteran's service-connected 
conditions had worsened since most recent VA compensation 
examination in November 2004.  The representative requested 
current examinations for service-connected disabilities.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that when a veteran alleges that his service-
connected disability has worsened since the last examination, 
a new examination may be required to evaluate the current 
degree of impairment. See Snuffer v. Gober, 10 Vet. App. 400, 
403 (1997) (a veteran is entitled to a new examination after 
a two-year period between the last VA examination and the 
veteran's contention that the pertinent disability had 
increased in severity).  The Board observes that as of this 
writing, it has been three years since the veteran was last 
examined for compensation purposes.  Given the length of time 
since the appellant's last VA examination, and clinical 
evidence of continuing treatment for service-connected 
disabilities, special examinations should be scheduled to 
assess the extent of current symptomatology related thereto.

The Board observes that service medical records document 
complaints of neck pain, and cervical spine tenderness was 
recorded on the Report of Medical Examination in March 2004 
prior to service retirement.  The appellant testified on 
personal hearing in August 2007 that no diagnosis was 
provided on VA examination in November 2004, but that he 
continues to have neck symptoms for which he has sought 
treatment.  Post service VA outpatient records reflect 
complaints of neck pain.  The Board thus finds that a current 
examination of the neck is in order for a more definitive 
assessment and/or diagnosis, and if found, an opinion as to 
whether or not it is related to service.

The fulfillment of the VA's statutory duty to assist the 
veteran includes providing additional VA examination by a 
specialist when warranted, and conducting a thorough and 
contemporaneous medical examination, including a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one. See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Additionally, the Board notes that veteran appears to receive 
VA outpatient follow-up for various disabilities, including 
Crohn's disease, back pain, and hemorrhoids.  Treatment 
records dating through May 2007 have been associated with the 
claims file.  The claims folder thus indicates that relevant 
evidence in support of the veteran's claims may exist or 
could be obtained from a VA facility. See Epps v. Brown, 9 
Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995).  Therefore, outpatient treatment records dating from 
June 2007 should be requested and associated with the claims 
folder.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development 
actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 
2002 & Supp. 2007), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2007), and any 
other legal precedent are fully 
complied with and satisfied.  He 
should also be told to provide any 
evidence in his possession that is 
pertinent to his claims.  See 
Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also Charles 
v. Principi, 16 Vet. App. 370, 
373-374 (2002).  

2.  VA clinical records dating 
from June 2007 should be retrieved 
and associated with the claims 
folder.  

3.  The veteran should be scheduled for 
a special VA gastrointestinal 
examination to assess the degree of 
disability associated with the service-
connected Crohn's disease and 
hemorrhoids.  The claims file and a 
copy of this remand must be made 
available to the examiner for review, 
and the examination report should 
include a discussion of the veteran's 
documented medical history and 
assertions.  All indicated tests and 
studies should be conducted, and any 
consultations deemed necessary should 
be accomplished.  The reports of the 
examination should be comprehensive and 
include detailed accounts of all 
manifestations of the service-connected 
disabilities.  

The examination report should address 
the following with respect to Crohn's 
disease:

(a) Whether the veteran experiences 
numerous attacks or reoccurrences 
yearly of his Crohn's disease;

(b) If the veteran experiences 
malnutrition, marked interference with 
absorption or marked interference with 
nutrition;

(c) The status of the veteran's health 
during remissions of his Crohn's 
disease;

(d) Whether the veteran experience 
anemia, general debility, or serious 
complications such as liver abscess;

(e) Whether the veteran's Crohn's 
disease is manifested by severe 
impairment of health objectively 
supported by examination findings 
including material weight loss;

(f) If the veteran is not experiencing 
material weight loss, if this is due to 
the veteran's treatment with the 
medication Prednisone.

(g) The examiner should also indicate 
whether the veteran's hemorrhoids 
exhibit any of the following 
characteristics: large or thrombotic, 
irreducible with excessive redundant 
tissue evidencing frequent recurrences, 
persistent bleeding with secondary 
anemia, or with fissures. 

4.  The veteran should be scheduled 
for a VA orthopedic examination to 
evaluate the claimed neck 
disability, and the service-
connected thoracolumbar spine 
disorder and pes planus with left 
foot plantar fasciitis.  The claims 
file and a copy of this remand must 
be made available to the examiner 
for review, and the examination 
report should include a discussion 
of the veteran's documented medical 
history and assertions.  All 
indicated tests and studies should 
be conducted, and any consultations 
deemed necessary should be 
accomplished.  The reports of the 
examination should be comprehensive 
and include detailed accounts of 
all manifestations of the back, 
neck and foot disabilities.  

The examiner should indicate 
whether there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the thoracolumbar 
spine, and pes planus with left 
foot plantar fasciitis.  In 
addition, the examiner should 
indicate whether, and to what 
extent, the veteran experiences 
functional loss due to pain and/or 
any of the other symptoms noted 
above during flare-ups and/or with 
repeated use.  The examiner should 
express such functional loss in 
terms of additional degrees of 
limitation of motion (beyond that 
clinically shown).

The orthopedic examiner should also 
respond to the following question: 
Whether it is at least as likely as 
not that the veteran currently has 
a disability of the cervical spine 
that is related to service or a 
service-connected disability.

The reports and opinions should be 
set forth in detail.  Each examiner 
should indicate whether or not the 
claims folder was reviewed.

5.  The veteran should be advised 
by letter of the consequences of 
failure to report for examination.

6.  The RO should ensure that the 
medical reports requested above 
comply with this remand.  If the 
reports are insufficient, or if 
any requested action is not taken 
or is deficient, it should be 
returned to the examiner for 
correction. See Stegall v. West, 
11 Vet. App. 268 (1998).

7.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issues on appeal.  If the benefits 
are not granted, the veteran and 
his representative should be 
furnished a supplemental statement 
of the case and afforded an 
opportunity to respond before the 
record is returned to the Board 
for further consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

